Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
	This action is in response to papers filed August 26, 2021.  Claims 1-4 and 6-21 are currently pending. Claims 1-4, 6-15 and 18-21 have been amended, claims 1-4 have been withdrawn from consideration by Applicants’ amendment filed on August 26, 2021. Note that methods claims 6-9 have been amended to product claims. No claims were canceled or newly added by Applicants’ amendment filed on 8/26/2021. 
	Applicants’ election with traverse of Group II, claims 10-17 drawn to a live genetically engineered bacteria derived from a wild type species having an MsbB gene and a zwf gene, in response to the restriction requirement  of 2/25/2021 was previously akwnoleged. The examiner has previously rejoined Group II (claims 10-17) and Group III (claims 18-21) for search and examination as examination of both Groups together does not represent undue burden.  
	As previously noted, the method claims of Group I would be subject to rejoinder if product (used in the methods) claims are found allowable.  
	Claims 1-9 (claim 5 now canceled and claims 6-9 amended to method claims) were previously  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups of inventions, there being no allowable generic or linking claim. The restriction requirement was previously  made FINAL.  
Therefore, claims 6-21 are currently under examination to which the following grounds of rejection are applicable.	
Nature of the invention
The instant invention is directed to mutant msbB Salmonella Typhimurium strains (suppressed msbB strain) characterized by a phenotype of high sensitivity to physiological CO2 (5%), to acidic pH and high osmolarity, wherein an additional knockout mutation the zwf in msbB mutants (e.g., glucose-6-phosphate-dehydrogenase) restores growth in 5% CO improved growth in acidic media or in media with high osmolarity. See paragraph [0036] of the published application. 
The MsbB enzyme myristoylates the lipid A precursor and loss of this enzyme, in Salmonella, is correlated with reduced virulence and severe growth defects that can both be compensated with extragenic suppressor mutations (Karsten et al., BMC Microbiol. 2009, pp. 1-13; Abstract; of record). 
It is well known that endotoxins (lipopolysaccharides) of Salmonella wild-type (S) strains are potent pyrogens and the common lipid A component represents the pyrogenic center of endotoxins. Moreover, pyrogenic immunity is a result of induction of lipid A-specific antibodies (Rietschel et al., INFECTION AND IMMUNITY, Aug. 1973, p. 173-177).


    PNG
    media_image1.png
    293
    845
    media_image1.png
    Greyscale
The specification as filed exemplifies a wild type Salmonella typhimurium ATCC 14028, a genetically modified YS1, Salmonella typhimurium ATCC 14028 containing the msbB mutation (paragraph [0098]), a genetically modified YS1 zwf::kan  containing the msbB mutation and a kanamycin containing transposing insertion into the zwf gene, a genetically modified YS873 mutant Salmonella bacteria adapted to induce an immune response wherein said bacteria comprise a first  attenuated mutation to the msbB gene (e.g., mutant msbB Salmonella Typhimurium strains) and a double mutant YS873 Salmonella msbB – with a deletion in the somA gene and YS873 Salmonella msbB – / zwf - with a deletion also in the somA gene (see Table 1 and Fig 7). 
The disruption of zwf in msbB mutants (msbB -) restores growth in 5% CO2 conferred by the msbB mutation without losing the low degree of lipid A pyrogenicity (e.g., low TNF-alpha induction also resulting from loss of the MsbB enzyme) and results in improved growth in acidic media or in media with high osmolarity relative to the modified YS873 mutant Salmonella (i.e., attenuated mutation to the msbB gene) See paragraph [0036] of the published application. 
Claim interpretation

MsbB
zwf


Claim 10
a knockout MsbB-
a knockout Zwf-
Secreted peptide
Signal sequence 
Heterologous protein
Constitutive promoter

Resistant to pH 6.6
Claim 18
a knockout MsbB-
a knockout Zwf-
non-TNF-a inducing live genetically engineered
bacterium of genus Salmonella
at least one gene under control of a constitutive promoter configured to express a heterologous antigen
a secretion system configured to secrete the heterologous antigen
Resistant to pH 6.6


*The examiner notes that the mutant Salmonella sp. designated YS1456 and having the ATCC Accession No. 202164 and the Salmonella sp. designated YS1646 and having ATCC Accession No. 202165  are described in claim 13 of US Patent 6,447,784. The two mutants Salmonella sp. designated YS1456 and Salmonella sp. designated YS1646 strains comprise a genetically modified msbB gene and a genetically modified purI gene (e.g, a genetically modified gene to auxotrophy), wherein said mutant Salmonella expresses an altered lipid A molecule compared to wild type Salmonella sp., induces TNFalpha expression at a level less than that induced by a wild type Salmonella sp., and is capable of being grown to saturation in LB media at 37C. See claim 1 of US. Patent 6,447,784.

Response to arguments
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
Priority
This application is a CON of 15/243,904 filed on 08/22/2016, now PAT 10,188,722,
which is a CON of 14/172,272 filed on 02/04/2014, now US Patent 9,421,252, which is a DIV
of 12/560,947 filed on 09/16/2009, now US Patent 8,647642. Applicant’s claim for the benefit
of a prior-filed parent provisional applications 61/098,174, filed on 09/18/2008 and 61/165,886
filed on 04/01/2009 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
In view of Applicants’ remarks filed on 8/26/2021 in relation to oral administration of vaccine compositions to an individual to provide protection from avian influenza as disclosed at paragraph [0056] of the published application and, furthermore, in view of delivery of  by other various routes e.g. by intramuscular injection, subcutaneous delivery, by intranasal delivery, by transdermal delivery, by transcutaneous delivery, by topical routes, etc. Injection may involve a needle (including a microneedle), or may be needle-free (paragraph [0056]), provisional applications 61/098,174, filed on 09/18/2008 and 61/165,886 filed on 04/01/2009 provide support for the phrase “a transient maintenance of the live genetically engineered bacteria in the tissue” as recited in claim 10. As applicants concede at page 7 of the remarks, “ in the case of Salmonella, at least entry into cells and replication of competent daughter cells would presumably quality as colonization.”
Accordingly, the effective priority date of for the recitation of “a transient maintenance of the live genetically engineered bacteria in the tissue” as recited in claim 10 is granted as 09/18/2008, that is the filing date of provisional applications 61/098,174. See page 17, lines 11-25 of  61/098,174.
Before the invention was made, it was routine and well known in the art that development of immunity to Salmonella infections relies on the cellular, humoral, and mucosal arms of the immune system (Kotton et al. 2004; American Society for Microbiology Infection and Immunity; pp. 5535-5547).
In relation to the recitation of “the heterologous protein comprises a eukaryotic-type antigen” of claim 16, the earliest filing priority is granted as 01/24/2019. That is the filing date of the claimed invention. 
Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Double Patenting 
Claims 6-21 remain rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,188,722, claims 1-16 of U.S. Patent No. 9,421,252 and claims 1-18 of U.S. Patent No. 8,647,642 in view of Noriega et al., (US. Patent 6,190,669) and Sadoff et al., (EPO  0357208). This rejection has been modified as necessitated by amendment of the claims in the response filed 8/26/2021.
Claim 1 of U.S. Patent No. 10,188,722 is directed to: 
a live genetically engineered Salmonella bacterium, having: a first loss-of-function mutation of the MsbB gene; and a second loss-of-function mutation of the zwf gene, being further genetically engineered to express at least one heterologous protein comprising an antigen adapted to act as a vaccine in a mammalian host, wherein the live genetically engineered Salmonella bacterium having the first loss of gene function mutation and the second loss of gene function mutation has resistance to CO2, osmolarity and acidic pH, and reduced TNF-α induction capacity in the mammalian host after administration of a pharmaceutical dosage form containing the live genetically engineered Salmonella bacterium, relative to a wild type Salmonella bacterium of the respective live genetically engineered Salmonella bacterium having the first loss of gene function mutation of MsbB and not the second loss of gene function of zwf.
Claim 1 of U.S. Patent No. 9,421,252 is directed to:
 A live attenuated stress-resistant Salmonella species (sp.) genetically engineered from a wild type Salmonella sp., the wild type Salmonella having an msbB gene and a zwf gene, and producing pyrogenic Lipid A, and comprising an intact pentose pathway, the mutant Salmonella sp. comprising: a defective msbB gene resulting in reduction of Lipid A pyrogenicity compared to the wild type Salmonella, and a defect in the zwf gene which interrupts the pentose phosphate pathway, the mutant Salmonella sp. growing under conditions of at least one of: (a) pH 6.7 in air, (b) 5% CO.sub.2, and (c) 300 milliosmoles.
Claim 1 of U.S. Patent No. 8,647,642 is directed to: a live genetically engineered YS873 mutant Salmonella bacterium, comprising an antigen-expressing plasmid or chromosomally integrated cassette comprising at least one nucleic acid sequence that encodes and directs expression of a heterologous fusion peptide comprising a viral antigen region comprising one or more viral antigens and a bacterial protein secretion promoting region linked in-frame to the antigenic peptide, the at least one nucleic acid sequence being expressed as a heterologous fusion peptide which is compatible with a Salmonella peptide secretion system, the YS873 Salmonella mutant comprising a first attenuating to the msbB gene, a second loss of function mutation to the somA gene, and having a further loss of function mutation to the zwf gene.

Independent claims 10 and 18 have been amended to recite: “at least one gene under control of a constitutive promoter, having a secreted peptide sequence configured interact with a secretion system of the live genetically engineered bacteria for secretion of a heterologous protein” and “at least one gene under control of a constitutive promoter, configured to express a heterologous antigen”, respectively. 
Applicants allege that the independent claims now require a constitutive promoter for the heterologous protein, and are therefore are to be distinguished from the claims of U.S. Patent No. 10,188,722, U.S. Patent No. 9,421,252 and U.S. Patent No. 8,647,642.
However, before the invention was made, Noriega teaches immunization with an attenuated Salmonella mutant which constitutively express the  Vi antigen under the control of a constitutive promoter resulting in the stimulation of serum IgG Vi antibodies, and enhancing the overall protection against typhoid fever. (claim 1; col. 2, lines 32-35). 
Moreover, Sadoff et al., discloses a Salmonella bacterial strain transformed with an expression vector comprising a  heterologous gene operatively linked to an E. coli promoter sequence, the transformed strain being capable of constitutive expression of the product of the heterologous gene (abstract) such as the bacteriophage lambda leftward promoter PL (page 3, lines 30-31).
In view of the benefits of expressing an antigen or heterologous  gene in Salmonella under the control of a constitutive promoter to enhance production of antibodies and production of any desirable gene product, it would have been obvious to modify the compositions of U.S. Patent No. 10,188,722, U.S. Patent No. 9,421,252 and U.S. Patent No. 8,647,642 to include any of the constitutive promoters disclosed by Noriega and Sadoff in an attempt to enhance production of antibodies and  expression of an heterologous gene. 

Claim Rejections - 35 USC § 112
Claims 10-21 remain  rejected and claim 4-9 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. This rejection has been modified as necessitated by amendment of the claims in the response filed 8/26/2021.
Claim 10 is indefinite in the recitation of “the live genetically engineered organism”. There is not proper antecedent bases for “the live genetically engineered organism” in the claim. 
Claim 10 is indefinite in the recitation of “the signal peptide sequence ”. There is not proper antecedent bases for “the signal peptide sequence” in the claim. 
Claim 19 is indefinite in the recitation of “the heterologous protein ”. There is not proper antecedent bases for “the heterologous protein” in the claim. 
Claim 10 is indefinite in the recitation of “wherein the live genetically engineered organism has low lipid A production with respect to the wild type species, and does not induce TNF-alpha” . The claimed live genetically engineered bacteria comprises two knockout mutations: msbB and zwf.  Thus the relation of the single knockout msbB resulting in a phenotype characterized by “low lipid A production with respect to the wild type species, and does not induce TNF-α” to the overall phenotype resulting from knocking out both msbB and zwf  genes is unclear. Does the double msbB and zwf  knockout exhibit also a phenotype characterize by low lipid A production with respect to the wild type species, and reduced TNF-α? Does the double msbB and zwf  knockout restore production of lipid A and TNF-α relative to the single knockout msbB? As such the metes and bounds of the claim are indefinite.
Claim 10 is indefinite because of it recitation “ for secretion of a heterologous protein linked to the signal peptide sequence” because it is unclear how a nucleic acid sequence having a secreted peptide sequence under the control of a constitutive promoter is structurally related to the claimed heterologous protein linked to the signal peptide sequence. Does the nucleic acid sequence comprising a secreted peptide sequence also encode the heterologous protein linked to the signal peptide sequence? As such the metes and bounds of the claim are indefinite. Note that paragraphs [0045] [0061] of the published application state:
In a preferred embodiment of the invention, the bacteria have genetic modifications which result in the expression of at least one hemagglutinin and/or one neuraminidase, where each gene is optimized for bacterial expression in at least one codon. In a most preferred embodiment, the hemagglutinin and/or neuraminidase genes are further modified to be secreted by the bacteria as heterologous fusion proteins. In a most preferred embodiment, the neuraminidase and hemagglutinin heterologous fusion proteins are integrated into the chromosome in delta IS200 sites. [emphasis added]. 


As noted above, avian influenza antigens that are particularly useful in the invention include an H1, H5, H5 (H274Y), H7 or H9 antigen polypeptide (or immunogenic portion thereof), a N1, N2 or N7 antigen polypeptide (or immunogenic portion thereof), and a fusion polypeptide comprising a heterologous secretion peptide linked in-frame to the antigenic peptide. [emphasis added].

Claim 18 is indefinite because of it recitation “ at least one gene under control of a constitutive promoter, configured to express a heterologous antigen ” and “a secretion system configured to secrete the heterologous antigen from the live genetically engineered bacterium” because it is unclear how a nucleic acid having a secreted peptide sequence under the control of a constitutive promoter is structurally related to the claimed heterologous protein linked to the signal peptide sequence. The phrases "at least one gene under control of a constitutive promoter, configured to express a heterologous antigen ” and “a secretion system configured to secrete the heterologous antigen from the live genetically engineered bacterium” are not defined by the claim. The Specification merely states, “When co-expressed in the presence of the hemolysin protein secretion channel (hlyBD) and a functional TolC, heterologous fusions are readily secreted from the bacteria.” (para [0021][0180]), and “a fusion polypeptide comprising a heterologous secretion peptide linked in-frame to the antigenic peptide” (para. [0061]). However,  these are merely exemplary and non-limiting. The metes and bounds of the claims are unclear particular since configurations of a secretion system to secrete the heterologous antigen from the live genetically engineered bacterium would vary at least depending on the type of promoter for both systems and whether the nucleic acid encodes both the antigenic peptide and  secretion peptide under the control of the same promoter. As such, the metes and bounds of the claims cannot be determined.
Claims 6-9 and 11-17  are indefinite insofar as they depend from claim 10. Claims 19-21 are indefinite insofar as they depend from claim 18. 
Claim Rejections - 35 USC § 112- first paragraph (a)
Claims 10-17 remain rejected  and claims 6-9 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This rejection has been modified as necessitated by amendment of the claims in the response filed 8/26/2021.
Claims 10-17 remain rejected  and claims 6-9 are newly rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.   This rejection has been modified as necessitated by amendment of the claims in the response filed 8/26/2021.
While the written description and enablement requirements are separate and generally separable requirements, the instant application fails to meet either requirement for essentially the same reasons, as set forth below.
The instant claims are not enable for : a genus of live genetically engineered bacteria, isolated from a corresponding Salmonella wild type species having an msbB gene and a zwf gene and which produces lipid A and subject to lysis at a pH of 6.6. Claims 6 and 11 further limit the live genetically engineered bacteria to Salmonella.
Claim 10 is a process by product claim wherein the product of live genetically engineered bacteria are not Salmonella. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a Novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). 	

Claims 6-17 are rejected for essentially the same reasons stated at pages 12-16 of the non-final action filed on May 26, 2021. 
Response to Applicants’ Arguments as they apply to rejection of claims 6-17 under 35 USC § 112, first paragraph
At pages 14-17 of the remarks, Applicants essentially argue that: 1) “The claims define a wild type bacteria of genus Salmonella, with both msbB and zwf,” 2) “The claims require a bacteria of genus Salmonella, which is modified with respect to its wild type antecedent in that both msbB and zwf are both knocked out. This pair of mutations leads to increased tolerance of CO2, low pH, and high osmolarity in an organism which lacks pyrogen production and does not induce TNF-alpha”, and 3) “A person of ordinary skill in the art would understand that the wild type referred to in claim 10 is subject to lysis at pH < 6.6, and has both msbB and zwf, and the genetically”. Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1), 2) and 3), claim 10 from which all claims 6-9 and 11-17 depend, has been amended to recite that the claimed  live genetically engineered bacteria is isolated from corresponding Salmonella. However, the breadth of the claimed genus of live genetically engineered bacteria isolated from corresponding Salmonella  is exceptionally large for reasonably encompassing species from an enormous genus of prokaryotic microorganisms.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 

The Specification only discloses live genetically engineered Salmonella  bacteria, isolated from a corresponding Salmonella. The Specification does not teach other enteric pathogen bacteria as vaccine vectors for foreign antigen delivery comprising both msbB and zwf knocked out which leads to a phenotype characterized by increased tolerance of CO2, low pH, and high osmolarity in the modified live genetically engineered bacteria, including  attenuated bacterial enteric pathogens Salmonella, Shigella, V. cholerae, and Listeria used as vectors to express foreign (heterologous) antigens  (Kotton et al. 2004; American Society for Microbiology Infection and Immunity; pp. 5535-5547; page 5535), let alone any live genetically engineered bacteria. Thus the claims are rejected 
New Ground of rejection

Claim Rejections - 35 USC § 112- First paragraph- New Matter
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-21 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new rejection has necessitated by amendment of the claims in the response filed 8/26/2021.
MPEP § 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”.

Amended claims 10 and 18 (from which all other claims depend) recite “at least one gene under control of a constitutive promoter”. The response dated 8/26/2021 does not indicate where support for the amendments regarding the constitutive promoter could be found. A review of the Specification  reveals no specific disclosure for constitutive promoters, let alone any gene under the transcriptional control of any constitutive promoter (e.g., SV40, CMV, UBC, EF1A, PGK and CAGG for mammalian systems) able to confer the claimed properties to both the live genetically engineered bacteria of claim 10  and the non-TNF-α inducing live genetically engineered bacterium of genus Salmonella of claim 18. What the specification does disclose regarding constitutive promoter in paragraph [0142] is that , “Ptrc functions as an inducible promoter in Escherichia coli (e.g., using the inducer molecule isopropyl-p-D-18 thio-galactopyranoside, "IPTG"), however, in Salmonella bacteria having no LacI repressor, Ptrc is an efficient constitutive promoter that readily transcribes avian influenza antigen-containing polypeptide coding sequences present on antigen-expressing plasmids described herein. Accordingly, such a constitutive promoter does not depend on the presence of an activator or inducer molecule to express an antigen-containing polypeptide in a strain of Salmonella.” There is nothing more to lead one of skill in the art to appreciate that any constitute promoter able to regulate expression of one gene was a part of the invention. The specification does not support the broad scope of the claims which encompass just any promoter (e.g., SV40, CMV, UBC, EF1A, PGK and CAGG for mammalian systems) with the capability to express any gene in the live genetically engineered bacteria of claim 10  and the non-TNF-alpha inducing live genetically engineered bacterium of genus Salmonella of claim 18. 
It was known in the art that choice of promoter can have a significant impact on the amount of antigen produced and on the immunogenicity of the vaccine (Kotton et al.,  2004; American Society for Microbiology Infection and Immunity; pp. 5535-5547page 5, last para.). Furthermore, the  transcriptional activity of promoters is specific to the type of promoter used and transformed host cells with specific transcription factors. For example, prior art John et al., (2000; Infection and Immunity;  p. 1171–1175) discloses the unpredictably of using the tac promoter which is constitutively expressed in Vibrio cholera , wherein expression of CtxB by attenuated vaccine vector strains of V. cholera elicited the most prominent specific anti-CtxB responses (serum immunoglobulin)  in vivo but not in vitro (abstract) under the control of the tac promoter.  Note that Salmonella, Shigella, V. cholerae, and Listeria are known in the art as attenuated bacterial enteric pathogens used as vectors to express foreign (heterologous) antigens (Kotton et al. 2004; American Society for Microbiology Infection and Immunity; pp. 5535-5547; abstract). 
The ordinary artisan would be required to test numerous promoters in the expression construct system to verify that the genus and scope of the live genetically engineered bacteria of claim 10  and the non-TNF-alpha inducing live genetically engineered Salmonella of claim 18 would be operative for a reasonable number of working embodiments. The claims are not commensurate in scope with the enablement provided in the specification .
Therefore, the specification does not describe the claimed constitutional promoters in such full, clear, concise and exact terms so as to indicate that Applicant has possession of these constitutional promoters at the time of filing the present application.  Thus, the written description requirement has not been satisfied.

Moreover claim 18 has been amended to recite “A non- TGF-α  inducing live genetically engineered bacterium of genus Salmonella”[emphasis added]. There is not support for the genus of a non-TNF-α inducing live genetically engineered bacterium of genus Salmonella. While the Specification teaches genetically engineered Salmonella comprising two knockout mutations: msbB and zwf,  exhibiting  reduced suppressing of TGF-α  induction similar to the single msbB Salmonella mutant (see paragraph [0113] of the published application), the Specification does not teach complete lack of  TGF-α  induction. In other words, the disruption of zwfin and msbB mutants (msbB -) restores growth in 5% CO2 conferred by the msbB mutation without losing the low degree of lipid A pyrogenicity (e.g., low TNF-α induction) conferred by the msbB mutation and results in improved growth in acidic media or in media with high osmolarity relative to the modified YS873 mutant Salmonella (i.e., attenuated mutation to the msbB gene). The specific embodiments regarding the breadth of “A non-producing TGF-α  live genetically engineered bacterium of genus Salmonella” sets forth a new range (e.g, complete lack of  TGF-α  induction) not previously disclosed as a contemplated embodiment in the present specification, nor one that was readily known and used in the art at the time of filing.  Hence, is not clear that the Applicant was in possession of a genus of on-producing TGF-α  live genetically engineered bacterium of genus Salmonella. Additionally, the instant disclosure does set forth any particular direction about how the limitation finds support in the disclosure of any of the priority documents. Thus, the amended claims include impermissible New Matter.

Conclusion
Claims 6-21 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633